Citation Nr: 1001717	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-15 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for a service-connected gunshot wound (GSW) of the 
left leg with healed compound, comminuted fracture of the 
left tibia.

2.  Entitlement to a disability evaluation in excess of 10 
percent for a left knee disability to include degenerative 
joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from February 1968 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The appellant's claim was sent to 
the Huntington RO for adjudication.  Upon completion of the 
rating action, the case was transferred back to the Newark 
RO.

The appellant testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in September 2008.  A 
transcript of that hearing was prepared and has been included 
in the claims folder for review.  Following the hearing, the 
record was kept open for sixty days to allow the appellant to 
submit additional evidence.  Additional evidence was not 
forthcoming.  

The Board notes that the appellant submitted a statement 
requesting a review of his service-connected disability in 
May 1998.  He noted that he had suffered additional problems 
with his left leg and had developed arthritis.  The Board 
construes this statement as a claim for service-connection 
for secondary disabilities related to the appellant's 
service-connected GSW.  That is, it is determined that the 
appellant has had a claim for an increased rating pending 
from May 1998.  

In December 2008, the Board remanded the claim for the 
purpose of obtaining additional information.  The record 
reflects that the as a result of the Board's taskings, the 
appellant underwent a VA examination of the left leg in March 
2009.  The results of that examination were forwarded to the 
Appeals Management Center (AMC) which, in turn, issued a 
rating decision.  In that rating decision, the RO bifurcated 
the increased rating issue and assigned a separate 10 percent 
disability rating for degenerative arthritis of the left 
knee.  It also denied the appellant's request for an 
evaluation in excess of 30 percent for the residuals of GSW 
of the left leg.  The claim has since been returned to the 
Board for review.  

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

As reported above, the Board remanded this claim in December 
2008.  In the taskings portion of the Board's Remand, the 
Board asked that the following be accomplished:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his claim 
from 1997 to the present.  The RO should 
attempt to obtain and associate with the 
claims folder any medical records 
identified by the veteran.

2.  Upon completion of the above 
development, the veteran should be 
scheduled for an orthopedic examination 
to determine the nature and extent of the 
residuals of his GSW of the left leg.  
The claims folder and a copy of this 
remand should be made available to, and 
review by the examiner.  The examiner 
should fully describe the manifestations 
of the veteran's GSW of the left leg 
disability.  The examiner should provide 
a complete rationale for all conclusions 
reached.

A review of the claims folder indicates that the Remand & 
Rating Development Team of the Huntington RO, acting on 
behalf of the AMC, sent a letter to the appellant in January 
2009 asking that he provide the names, addresses, and dates 
of treatment of the health care providers who had treated the 
appellant's left leg disability.  In March 2009, a medical 
examination of the appellant was scheduled and subsequently 
performed.  Three months later, on June 15, 2009, the RO in 
Newark received four pages of medical notes and ten (10) VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA).  On 
each of the VA Form 21-4142 was the name of a health care 
provider, along with their address and dates of treatment(s), 
who had provided care to the appellant for his service-
connected left leg disability.  The record reveals that none 
of the medical care providers for which the appellant 
provided a VA Form 21-4142 was contacted after the VA 
received the releases.  As such, none of the medical records 
were obtained or reviewed by the RO/AMC. 

Shortly thereafter (June 26, 2009), the AMC in Washington, 
DC, and not the Huntington RO or the Newark RO, issued a 
Supplemental Statement of the Case (SSOC).  In the second 
paragraph of the Reasons and Bases portion of the SSOC, the 
AMC stated that it had not received any response from the 
appellant with respect to the names and addresses of previous 
health care providers.  The AMC further concluded that the 
evidence did not support the assignment of either a schedular 
evaluation in excess of 30 percent or an extraschedular 
evaluation.  It did, however, grant a separate 10 percent 
disability rating for degenerative arthritis of the left 
knee.  The claim has since been returned to the Board for 
review.  

After reviewing the actions of the Huntington RO and the AMC, 
it is the decision of the Board that the claim must once 
again be returned to the RO/AMC for further action.  
Specifically, in the Remand the AMC was specifically told to 
obtain the appellant's prior treatment records before 
scheduling the appellant for an examination of his leg.  The 
examination was scheduled after obtaining the records so that 
the examiner could take into account the records of prior 
medical treatment so that the evaluation of the claimed 
disability would be a fully informed one.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Because said examination 
with the appropriate records review was not accomplished, it 
is the Board's opinion that the RO/AMC did not comply with 
the remand instructions.  In Stegall v. West, 11 Vet. App. 
268 (1998), the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, held that a remand by the 
Board confers on a claimant, as a matter of law, the right to 
compliance with the remand orders, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.  As the medical information 
obtained did not specifically abide by the taskings set forth 
by the Board and did not possibly attain the information 
needed by the Board, the claim must be returned to the RO for 
the requested information.

On a separate note, the appellant's gunshot residuals have 
been rated pursuant to 38 C.F.R. Part 4, Diagnostic Code 5311 
(2009).  The rating criterion specifically addresses range of 
motion and weakness.  It does not, however, cover scars or 
nerve damage.  It is possible for an appellant to have 
separate and distinct manifestations from the same injury, 
which would permit rating under several diagnostic codes.  
The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994) (where an appellant with a service-connected facial 
injury sought an increased rating, the appellant's disability 
was to be properly assigned compensable ratings under 
separate codes for disfigurement, tender and painful scars 
and muscle injury).  Because a thorough discussion of the 
applicability of Esteban has not been accomplished, i.e., the 
RO/AMC must discuss and decide whether the veteran is 
separately entitled to ratings for nerve involvement and the 
residual scar, and as such, the claim must also be remanded 
for additional development and adjudication.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the AMC for the following 
development:

1.  The AMC/RO should contact the health 
care providers (that the appellant has 
provided the signed authorizations for 
release to the VA of private medical 
records) in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the AMC/RO should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2009).

2.  The RO/AMC should schedule the 
appellant for a muscle examination of his 
left lower leg.  Information should be 
provided with respect to the orthopedic, 
muscular, dermatological, and 
neurological aspects of the appellant's 
left lower leg injury.  The RO/AMC should 
request that the examiner render 
diagnoses of all current symptoms and 
manifestations produced by the residuals 
of a gunshot wound of the left lower leg, 
and provide a complete rationale for all 
conclusions reached. The examiner must 
specifically note that he or she has 
reviewed the entire claims folder.

a.  Orthopedic Portion of the 
Examination.

(1)  The appellant's left lower leg 
(including the knee and ankle) should be 
examined for degrees of range of motion 
and any limitation of function of the 
parts affected by limitation of motion.  

(2)  The examiner should determine 
whether the left lower leg exhibits 
weakened movement, excess fatigability, 
or incoordination, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

(3)  The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.

(4)  Comments should also be provided as 
to when each of the found disabilities 
that may be considered the residuals of 
the GSW of the left lower leg manifested 
themselves to a compensable degree.  That 
is, for example, if the medical evidence 
reveals that the degenerative arthritis 
of the left knee first manifested itself 
in 1998, the examiner should state as 
such.  

b.  Neurological Portion of the 
Examination.

(1)  The examiner should describe any 
neurological deficits caused by the left 
lower leg injury.  This should include a 
detailed assessment of functioning of the 
left lower leg including the ankle and 
knee.  The doctor should comment on the 
extent of paralysis, if any, in the 
appellant's lower extremity and whether 
such paralysis is a residual of the 
service-connected gunshot wound 
residuals.

(2)  The examiner should indicate which, 
if any, of the nerve groups itemized in 
the VA Schedule for Rating Disabilities 
are affected, if any, by the left leg 
disability.  38 C.F.R. Part 4 (2009).

(3)  For each affected nerve or nerve 
group (if any), the examiner should 
indicate whether the paralysis is 
complete or incomplete; if the paralysis 
is incomplete, the examiner should 
describe, for each nerve or nerve group 
affected, the manifestations of the 
incomplete paralysis, noting such 
relevant factors as strength and 
incoordination.

(4)  In responding to the foregoing 
inquiry, the examiner should specifically 
describe the related impairment of motor 
function, trophic changes, and sensory 
disturbance within the meaning of 38 
C.F.R. § 4.120 (2009).

c.  Dermatological Portion of the 
Examination.  The report of the skin 
examination should identify, and contain 
findings concerning, all scars produced 
by the gunshot residuals.  Unretouched 
color photographs of the left lower leg 
should be accomplished and those 
photographs should be included in the 
claims folder for further review.  
Additionally, the written findings should 
include information about whether the 
scar or scars:

(1)  is/are tender and painful, if 
superficial;

(2)  is/are poorly nourished with 
repeated ulceration, if superficial;

(3)  the size of the scar and whether it 
is "deep" (that is, associated with 
underlying soft tissue damage).

(4)  is/are superficial and "unstable" 
(that is, there is frequent loss of 
covering of skin over the scar),

(5)  is/are superficial and painful on 
examination; and,

(7)  has/have produced limitation of 
function, and if so, what limitation of 
function (e.g., limitation of motion, 
neurological impairment or pain with 
use.)

A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
and this Remand must be made available to 
the examiner for review before the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2009); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the AMC/RO should 
readjudicate the issues on appeal.  The 
AMC/RO is reminded that it must determine 
whether separate ratings may be assigned 
for the gunshot residuals in accordance 
with Esteban.  If the benefits sought on 
appeal remain denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.  The appellant 
need take no action unless otherwise 
notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

